This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and KASPRZYK
                       Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                     Michael C. PLEWINSKI
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 201900041

                            Decided: 16 July 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Jeffrey Munoz, USMC. Sentence
   adjudged 19 October 2018 by a general court-martial convened at Ma-
   rine Corps Air Ground Combat Center, Twentynine Palms, California,
   consisting of a military judge sitting alone. Sentence approved by con-
   vening authority: reduction to E-1, confinement for 10 months, and a
   bad-conduct discharge.
   For Appellant: Commander C. Eric Roper, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
                  United States v. Plewinski, No. 201900041


rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2